             Case 6:19-cv-00364-AA    Document 1     Filed 03/10/19    Page 1 of 11



Alan J. Leiman (OSB No. 980746)
alan@leimanlaw.com
Drew G. Johnson (OSB No. 114289)
drew@leimanlaw.com
LEIMAN & JOHNSON, LLC
44 W. Broadway, Suite 326
Eugene, OR 97401



                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION


HEATH H. ALBERS,                                CASE NO.: 6:19-cv-00364

Plaintiff,
                  v.                           FLSA MINIMUM WAGE AND
                                               OVERTIME COMPLAINT;
RIDGETOP WIRELESS SOLUTIONS                    OREGON WAGE AND HOUR
INC., an Oregon domestic business corporation; LAWS;
RIDGETOP REAL ESTATE SOLUTIONS, Fair Labor Standards Act 29 U.S.C. §
LLC, an Oregon domestic limited liability      201 et. seq.; Oregon Wage and Hour
company; BRADEN T. WHALEY,                     Laws (ORS 652)
individually, and; JOSIAH THORP,
individually,
                                               DEMAND FOR JURY TRIAL
Defendants.

          Plaintiff, HEATH H. ALBERS (“Albers”, or “Plaintiff”), brings this Fair Labor

Standards Act (“FLSA”) action for violations of the FLSA and Oregon’s Wage and Hour laws

against Defendants, RIDGETOP WIRELESS SOLUTIONS, INC. (“Ridgetop Wireless”),

RIDGETOP REAL ESTATE SOLUTIONS, LLC (“Ridgetop Real Estate”), BRADEN T.

WHALEY          (“Whaley”),   and   JOSIAH   THORP     (“Thorp”)    (hereinafter   collectively,

“Defendants”). Plaintiff makes his allegations based upon personal knowledge, information, and

belief.




    1 – Complaint
          Case 6:19-cv-00364-AA        Document 1      Filed 03/10/19     Page 2 of 11



                                       INTRODUCTION

1.      Plaintiff worked for Defendants from on or around October 3, 2016 until his employment

was terminated by Defendants on or around April 18, 2018.

2.      Plaintiff was hired by Defendants Thorp and Whaley to work for Defendant Ridgetop

Wireless as a full-time, salaried employee with the job title “Project Manager”.

3.      During the entire term of his employment by Defendants, Plaintiff was paid a salary of

$5,000 per month gross wages.

4.      Sometime in on or around March 2017, Plaintiff began working for Defendant Ridgetop

Real Estate, and for Defendants Thorp and Whaley, providing construction labor and managing

construction on residential real estate renovations at properties owned by one or more of the

Defendants.

5.      During the period of time from March 2017 to April 2018 when Plaintiff was renovating

properties for the benefit of Defendants, he was working as an employee of Defendants, and not

as an independent contractor, or licensed general contractor.

6.      At all times material to this Complaint, while working for Defendants Plaintiff was a

nonexempt employee protected by the minimum wage and overtime provision of the FLSA and

Oregon Wage and Hour Laws.

7.      Plaintiff has not been properly compensated for the work he performed for Defendants.

8.      At all times material to this Complaint, Plaintiff has not been paid overtime compensation

for all hours worked over 40 hours in a workweek.

9.      Plaintiff was promised a bonus for each residential renovation that he completed while

working for Defendants. Defendant has been paid some but not all of the promised bonus

compensation for the work he performed for Defendants.




     2 – Complaint
           Case 6:19-cv-00364-AA          Document 1       Filed 03/10/19      Page 3 of 11



10.      At times material to this Complaint, Plaintiff was an employee of Defendants who each

acted as joint employers of Plaintiff as defined by the FLSA and Oregon Wage and Hour Laws

(ORS Chapter 652).

11.      At times material to this complaint, Defendants suffered and permitted Plaintiff to work

as their employee without paying him for all hours worked.

12.      Defendants controlled the employment terms under which Plaintiff worked for

Defendants. Defendants indirectly controlled the work Plaintiff performed for Defendants.

13.      Plaintiff brings this action to recover his unpaid overtime compensation, liquidated

damages, and penalties owed to him under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq. and Oregon Wage and Hour Laws, ORS Chapter 652 (“Oregon Wage and Hour

Laws”).

14.      With this action, Plaintiff seeks compensatory and liquidated damages, penalties,

attorney’s fees, taxable costs of court, pre- and post-judgment interest and penalty wages, and

other relief, pursuant to 29 U.S.C. § 216(b) and Oregon Wage and Hour Laws for Defendants’

willful failure to pay wages including minimum wages, overtime wages and bonus compensation

due to Plaintiff.

15.      Plaintiff demands a jury trial on all issues that may be tried to a jury.

16.      This action is authorized and instituted pursuant to the FLSA, 29 U.S.C. § 201 et seq.

                                  JURISDICTION AND VENUE

17.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b), as this action arises under

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; 28 U.S.C. § 1331; and 28 U.S.C. §1337,

as it arises under acts of Congress regulating commerce. Jurisdiction of the state law claims is

conferred on this Court by 28 U.S.C. § 1367 because the state law claims form a part of the same

case or controversy as the federal claims under Article III of the United States Constitution.


      3 – Complaint
           Case 6:19-cv-00364-AA        Document 1       Filed 03/10/19     Page 4 of 11



18.      Venue is proper in this District Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to this complaint occurred in the District of Oregon.

                                            PARTIES

19.      Defendant Ridgetop Wireless Solutions Inc. is an Oregon domestic business corporation

with its principal place of business in Albany, Linn County, Oregon.

20.      Defendant Ridgetop Real Estate Solutions, LLC is an Oregon domestic limited liability

company.

21.      Defendant Braden T. Whaley, is an individual believed to be a resident of Linn County,

Oregon and is identified on business registry documents filed with the Oregon Secretary of State

as the President of Ridgetop Wireless, and as a Member of Ridgetop Real Estate Solutions, LLC.

22.      Defendant Josiah Thorp is an individual believed to be a resident of Linn County, Oregon

and is identified on business registry documents filed with the Oregon Secretary of State as the

Secretary of Ridgetop Wireless.

23.      Defendants are subject to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

and Oregon Wage and Hour Laws, ORS Chapters 652 and 653.

24.      At all material times, Defendants operated an enterprise in commerce or in the production

of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1) because they had employees

engaged in commerce. Based upon information and belief, the annual gross sales volume of

Ridgetop Wireless and Ridgetop Real Estate were in excess of $500,000.00 per annum at all

times material hereto. Alternatively, the Plaintiff worked in interstate commerce so as to fall

within the protections of the FLSA.

25.      At all material times, Defendants each have been employers within the meaning of §3(d)

of the FLSA, 29 U.S.C. §203(d), and collectively Defendants have been joint employers as

defined in 29 C.F.R §791.2 because Defendants directly or indirectly acted in the interest of an


      4 – Complaint
           Case 6:19-cv-00364-AA        Document 1       Filed 03/10/19    Page 5 of 11



employer toward the Plaintiff including, without limitation, directly or indirectly controlling all

employment terms and working conditions of Plaintiff.

26.      Plaintiff Heath H. Albers currently resides in Benton County, Oregon.



                                              FACTS

27.      From on or around October 3, 2016 until on or around March 3, 2017 Plaintiff performed

work for the benefit of Defendant Ridgetop Wireless at the direction of Defendants Thorp and

Whaley related to Ridgetop Wireless’ business of constructing infrastructure for the cellular

communications industry.

28.      During the approximately 22-week period that Plaintiff’s work benefitted Ridgetop

Wireless, Plaintiff routinely worked in excess of 40 hours per seven-day workweek and Plaintiff

was not paid overtime. Plaintiff estimates that he routinely worked 55 hours per week during

this period.

29.      From on or around March 3, 2017 until on or around April 18, 2018, Plaintiff performed

work for the benefit of Defendants Ridgetop Real Estate, Thorp, and Whaley at a total of seven

residential real estate projects that had been purchased by one or more of the Defendants, and

which were being renovated by Defendants in preparation for resale.

30.      During the approximately 56-week period that Plaintiff’s work benefitted Ridgetop Real

Estate and Defendants Thorp and Whaley, Plaintiff routinely worked in excess of 40 hours per

seven-day workweek and was not paid overtime. Plaintiff estimates that during this period he

routinely worked 20 to 25 hours of overtime per week .

31.      At all times material, Plaintiff performed non-exempt construction labor for the benefit of

Defendants on a daily basis at each of the residential renovation projects that Defendants

employed him to work on and manage.


      5 – Complaint
           Case 6:19-cv-00364-AA        Document 1      Filed 03/10/19    Page 6 of 11



32.      Plaintiff also managed the renovation projects under the direct and indirect control of

Defendants. As an employee of the property owners, Plaintiff was allowed discretion in the day-

to-day performance of his work, but it was Defendants who determined the scope of the work,

and who were responsible for paying for all labor and materials furnished at the residential

renovations that Plaintiff worked on and managed for Defendants.

33.      The seven residential construction projects that Defendants employed Plaintiff to

complete were performed under the rules applicable to “owner” managed construction projects in

that no general contractor was employed.

34.      Defendants also promised to pay Plaintiff certain bonuses based on the resale prices of

the properties being renovated, but only paid Plaintiff some but not all of the promised bonuses.

35.      As a condition of his employment, Plaintiff was required by Defendants to use his

personal vehicle, which weighed less than 10,001 pounds gross vehicle weight, and dump trailer,

to drive between work locations and various parts and material suppliers to purchase, transport,

and deliver materials for Defendants.

36.      At times material to this Complaint, as a condition of his employment, Plaintiff was

required by Defendants to pay all fuel, automobile insurance, and maintenance expenses related

to the operation of his personal vehicle for the benefit of Defendants without complete

reimbursement for these automobile related expenses.

37.      At times material to this Complaint, while working for Defendants Plaintiff used his

personal tools and workshop to perform work and fabricate items for the benefit of Defendants

without reimbursement for the use of his personal tools and workshop.

38.      At times material to this Complaint, while working for Defendants Plaintiff used his

personal cell phone to perform work for the benefit of Defendants without complete

reimbursement for the use of his personal cell phone.


      6 – Complaint
           Case 6:19-cv-00364-AA         Document 1      Filed 03/10/19    Page 7 of 11



39.      At times material to this Complaint, Defendants failed to compensate Plaintiff for all

hours worked, and failed to pay overtime compensation even though Plaintiff worked full-time

for Defendants and routinely earned overtime by working in excess of 40 hours in a workweek.

40.      Defendants promised Plaintiff bonus pay for completed construction projects but failed to

pay Plaintiff all of the promised bonuses and did not factor bonus pay into an overtime rate

computation as required by the FLSA.

41.      At all times material to this Complaint, Defendants willfully failed to compute Plaintiff’s

correct regular rate of pay for purposes of determining the amount of overtime compensation due

to Plaintiff.

42.      At all times material to this Complaint, Defendants willfully failed to comply with

Oregon and federal wage and hour laws with respect to recordkeeping and the payment of

overtime, bonuses, and reimbursement for mileage and expenses incurred by the employee for

the employer’s benefit.

43.      During his employment, Plaintiff provided a direct economic benefit, or kickback, to

Defendants as a condition of his employment by: 1) using his personal vehicle and dump trailer,

while also paying for vehicle maintenance and operating expenses; 2) using his personal tools

and workshop, while also paying for the maintenance and upkeep of his tools and workshop: 3)

using his personal cell phone, while also paying for and using his personal cellular data services;

all for the direct benefit of the Defendants.

44.      At times material to this Complaint, Defendants enjoyed cost-saving kickbacks from

Plaintiff because Plaintiff used his personal vehicle, dump trailer, tools, workshop and cell phone

for the direct benefit of Defendants without complete reimbursement for the use of these items.

45.      At times material to this Complaint, Defendants failed to reimburse or compensate

Plaintiff for the use of his vehicle, dump trailer, tools, workshop and personal communications


      7 – Complaint
             Case 6:19-cv-00364-AA      Document 1       Filed 03/10/19    Page 8 of 11



devices and service, which were paid for by Plaintiff but used for Defendants’ benefit while

Plaintiff was performing work for Defendants. As a result of being required to pay kickbacks to

Defendants, any compensation received by Plaintiff’s was reduced.

                              FIRST CLAIM FOR RELIEF
                (FLSA Minimum Wage and Overtime Violations - 29 U.S.C § 207)

46.      Plaintiff re-alleges and incorporates herein by reference, all allegations contained in

paragraphs 1 through 45 above.

47.      At all times material to this Complaint, Plaintiff performed duties for the benefit of, and

on behalf of the Defendants, under employment terms and conditions set by Defendants.

48.      At all times material to this Complaint, Defendants were required to pay Plaintiff in

accordance with the overtime provisions of the FLSA.

49.      At all times material, Defendants did not keep the required records of hours worked by

Plaintiff.

50.      At all times material to this Complaint, Defendants were required to compensate Plaintiff

at a rate of one and one-half times his regular rate of pay for all hours worked over 40 in a

workweek.

51.      At all times material to this Complaint, Defendants did not compute a regular rate of pay

for Plaintiff by adding together his earnings for a workweek and dividing that sum by the total

hours worked as required by 29 C.F.R. §778.111.

52.      At times material to this Complaint, Defendants did not account for the mileage and

cellphone expenses incurred by Plaintiff for Defendants’ benefit when computing his rates of

pay.




      8 – Complaint
           Case 6:19-cv-00364-AA        Document 1      Filed 03/10/19     Page 9 of 11



53.      At all times material to this Complaint, Defendants have not paid Plaintiff the correct

amount of overtime pay at a rate equal to one and one-half times his regular rate of pay for

workweeks in which he worked in excess of 40 hours in violation of 29 U.S.C. § 207.

54.      At all times material to this Complaint, Defendants failed to comply with Title 29 U.S.C.

§§ 201-209 in that Plaintiff performed services and labor for Defendants for which Defendants

failed to track hours worked, failed to compute a regular rate of pay, and failed to pay Plaintiff

overtime.

55.      Plaintiff is entitled to liquidated damages for Defendants’ willful failure to pay minimum

wage and the correct amount of overtime compensation earned.

56.      Plaintiff bring this action individually against Defendants jointly and severally, seeking

overtime compensation, liquidated damages, pre-judgment interest, costs, and attorneys’ fees

arising from the law violations set forth herein.

57.      Defendants’ failure to pay Plaintiff all overtime earned resulted from the Defendants’

willful act of knowingly failing to properly compensate Plaintiff for all hours worked when

Plaintiff was an employed as a non-exempt employee subject to the overtime protections of the

FLSA.

58.      By reason of said intentional, willful, and unlawful acts of Defendants, Plaintiff has

suffered damages and has also incurred costs and reasonable attorneys’ fees.

59.      By reason of said intentional, willful, and unlawful acts of Defendants, Plaintiff is

entitled to a three-year FLSA Statute of Limitations.




      9 – Complaint
          Case 6:19-cv-00364-AA        Document 1      Filed 03/10/19    Page 10 of 11



                               SECOND CLAIM FOR RELIEF
                            (Oregon Wage and Hour Law Violations)

60.      Plaintiff re-alleges and incorporates herein by reference, all allegations contained in

paragraphs 1 through 45 above.

61.      Defendants, jointly and severally, violated ORS 652 when they: 1) failed to pay Plaintiff

for all hours worked; 2) failed to pay Plaintiff overtime compensation earned; 3) failed to pay

Plaintiff all promised bonus compensation; 4) failed to reimburse Plaintiff for business related

expenses paid by Plaintiff on behalf of Defendants; 5) failed to pay Plaintiff all wages due and

owing on a regular payday; and, 6) failed to pay Plaintiff all wages due upon termination of

Plaintiff’s employment.

62.      Plaintiff has been damaged by Defendants’ violations of Oregon Wage and Hour Laws

and is entitled to his actual damages and penalty wages pursuant to ORS 652.150, plus pre-

judgment interest, in amounts to be determined by the jury.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully ask the Court to grant the following relief against

Defendants jointly and severally:

         1. On the First Claim for Relief, award Plaintiff his actual damages for unpaid overtime

            compensation in an amount to be determined at trial, plus an equal amount as

            liquidated damages for failure to pay overtime pursuant to the FLSA.

         2. On the Second Claim for Relief, award Plaintiff his actual damages for violations of

            Oregon Wage and Hour Laws, his unpaid bonus compensation, and penalty wages

            calculated according to ORS 652.150, in amounts to be determined by the jury.

         3. Award Plaintiff his reasonable attorney fees and costs;

         4. Award Plaintiff his pre-judgment and post-judgment interest; and



      10 – Complaint
    Case 6:19-cv-00364-AA        Document 1     Filed 03/10/19     Page 11 of 11



   5. Award Plaintiff any and all such other legal and equitable relief as this Court deems

      just and proper.



   DATED the 10th day of March, 2019

                                               Respectfully submitted,


                                               __/s Alan J. Leiman_________
                                               Alan J. Leiman
                                               E-mail: alan@leimanlaw.com
                                               Oregon State Bar No.: 98074
                                               44 W. Broadway, Suite 326
                                               Eugene, OR 97401
                                               Telephone: (541) 345-2376
                                               Facsimile: (541) 345-2377
                                               Of Attorneys for Plaintiff

                                               __/s Drew G. Johnson_______
                                               Drew G. Johnson
                                               E-mail: drew@leimanlaw.com
                                               Oregon State Bar No.: 114289
                                               44 W. Broadway, Suite 326
                                               Eugene, OR 97401
                                               Telephone: (541) 345-2376
                                               Facsimile: (541) 345-2377
                                               Of Attorneys for Plaintiff




11 – Complaint
